Citation Nr: 0434396	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-10 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the October 1971 rating decision that denied entitlement to 
service connection for left ear hearing loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA) that determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for left ear hearing loss.  

The Board notes that in an October 1971 rating decision the 
RO denied the veteran's claim for entitlement to service 
connection for left ear hearing loss.  Notice of the 
determination, specifically relative to the left ear only, 
was issued in October 1971.  Subsequently, in January 2002, 
the veteran filed a claim for entitlement to service 
connection for bilateral hearing loss.  In the April 2002 
rating decision, the RO only addressed the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for left ear hearing 
loss disability, and did not address de novo the issue of 
entitlement to service connection for right ear hearing loss 
disability.  As noted above, no previous notice had ever been 
provided to the veteran as to any VA adjudication of the 
issue of entitlement to service connection for right ear 
hearing loss disability.  Hence, there exists no final 
determination in this regard.  The Board observes that the 
RO's Supplemental Statement of the Case (SSOC) issued in 
September 2003 characterized the April 2002 rating decision 
as an adjudication of the veteran's claim for entitlement to 
service connection for right ear hearing loss.  However, the 
Board disagrees with such characterization, as the SSOC only 
discussed the issue of whether new and material evidence had 
been received to reopen a claim for left ear hearing loss.  
Further, the Board finds that the September 2003 SSOC cannot 
be accepted as an original adjudication of the veteran's 
claim for entitlement to service connection for right ear 
hearing loss disability because the correct appellate rights 
were not included in the cover letter.  As such, de novo 
adjudication of the issue of entitlement to service 
connection for right ear hearing loss is disability is 
referred to the RO for appropriate action, to include notice 
of the veteran's appellate rights.


REMAND

In the veteran's April 2003 Substantive Appeal, it was stated 
that if the veteran's claim for service connection for 
hearing loss was not granted, then the case should be sent to 
the RO for a determination as to whether there was clear and 
unmistakable error (CUE) in the October 1971 rating decision 
that denied service connection for left ear hearing loss 
disability.  A review of the record reflects that the RO has 
not adjudicated the CUE claim.  The Board finds that the 
issue of whether there was clear and unmistakable error in 
the October 1971 rating decision that denied service 
connection for left ear hearing loss disability is 
inextricably intertwined with the issue of whether new and 
material evidence had been received to reopen a claim for 
service connection for left ear hearing loss disability.  As 
such, adjudication of the latter issue is deferred pending 
resolution of the CUE claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Henderson v. West, 12 Vet. 11, 20 
(1998).

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The RO should adjudicate the issue 
of whether there was clear and 
unmistakable evidence in the October 
1971 rating decision, which denied 
entitlement to service connection for 
left ear hearing loss disability.  
Notice of the determination and the 
veteran's appellate rights should be 
provided to the veteran and his 
representative.  All due process 
procedures indicated should be 
followed.

2.  Thereafter, the case should be 
returned to the Board, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



